DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the disclosure recites RFIC but provides no meaning for RFIC. In order to advance prosecution, the examiner will interpret RFIC as RFID.  Appropriate correction is required.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: the claims recites RFIC but provides no meaning for RFIC. In order to advance prosecution, the examiner will interpret RFIC as RFID.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (Pub. No.: 2008/0062066 A1).
1) In regard to claim 1, Arai discloses the claimed card-type wireless communication device (fig. 8) comprising:
a support base (fig. 8: 102); 
a coil antenna disposed on the support base and configured to transmit and receive data signals in a first frequency band (fig. 8: 108 and 154; ¶0071 discloses as a spiral antenna; note, a spiral antenna and coil antenna use the same frequency, so it would be clear the spiral antenna 154 may be a coil antenna); 
a first-frequency-band RFIC element coupled to the coil antenna (fig. 8: 144); 
a dipole antenna disposed on the support base outside the coil antenna and configured to transmit and receive data signals in a second frequency band higher than the first frequency band (fig. 8: 131 and 152; see also ¶0071); and 
a second-frequency-band RFIC element coupled to the dipole antenna (fig. 8: 144),
wherein the dipole antenna includes: 
a first dipole element having a first connection end coupled to the second-frequency-band RFIC element, a first linear part extending from the first connection end along an outer edge of the coil antenna, and a first open end disposed at a position facing the outer edge of the coil antenna via the first linear part in a planar view of the support base (fig. 8: 131), and 
a second dipole element having a second connection end coupled to the second-frequency-band RFIC element, and a second open end disposed at a 

2) In regard to claim 2 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein a shortest distance between the first open end and the first linear part is larger than the shortest distance between the first linear part and the outer edge of the coil antenna (fig. 8: 154). 

3) In regard to claim 3 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein the first dipole element has a first open end side that extends from the first open end in an X direction, and the second dipole element has a second open end side that extends from the second open end in a Y direction that is perpendicular to the X direction in the planar view of the support base (fig. 8: 152). 

4) In regard to claim 6 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein a portion of the first dipole element that forms 1/10 or more of an entire length of the first dipole element from the first open end is disposed at a position facing the outer edge of the coil antenna via the first linear part in the planar view of the support base (fig. 8: 131). 

5) In regard to claim 7 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein a portion of the first dipole 

6) In regard to claim 8 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein the second dipole element has a second linear part extending from the second connection end along the outer edge of the coil antenna (fig. 8: 131). 

7) In regard to claim 9 (dependent on claim 8), Arai further disclose the card-type wireless communication device according to claim 8, wherein the second open end is disposed at a position facing the outer edge of the coil antenna via the second linear part in the planar view of the support base (fig. 8: 131). 

8) In regard to claim 10 (dependent on claim 8), Arai further disclose the card-type wireless communication device according to claim 8, wherein the first and second linear parts extend in a direction parallel to the outer edge of the coil antenna in the planar view of the support base (fig. 8: 131 and 152). 

9) In regard to claim 11 (dependent on claim 10), Arai further disclose the card-type wireless communication device according to claim 10, wherein the first dipole element and the second dipole element are disposed on the support base to have a 

10) In regard to claim 12 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein the first frequency band is an HF band, and the second frequency band is a UHF band (¶0071). 

11) In regard to claim 14 (dependent on claim 1), Arai further disclose the card-type wireless communication device according to claim 1, wherein the coil antenna comprises a conductor wire having a plurality of turns forming a rectangular spiral shape, and the first linear part of the first dipole element extends parallel to the outer edge of the coil antenna that forms an outer circumference of the rectangular spiral shape (fig. 8 154 and 131). 

12) In regard to claim 15, Arai disclose the card-type wireless communication device (fig. 8) comprising: 
a base (fig. 8: 102); 
a coil antenna disposed on the base and having a rectangular spiral shape having a plurality of outer side edges (fig. 8: 108 and 154; ¶0071 discloses as a spiral antenna; note, a spiral antenna and coil antenna use the same frequency, so it would be clear the spiral antenna 154 may be a coil antenna); 
a first-frequency-band RFIC element disposed within the rectangular spiral shape and coupled to the coil antenna (fig. 8: 144); 

a dipole antenna disposed on the base an coupled to the second-frequency-band RFIC element  (fig. 8: 131 and 152; see also ¶0071), the dipole antenna including: 
a first dipole element having a first connection end coupled to the second-frequency-band RFIC element (fig. 8: 131 and 152), 
a first linear part extending from the first connection end and parallel to a first outer side edge of the plurality of outer side edges of the coil antenna, and a first open end extending from the first linear part and facing the first outer side edge of the coil antenna in a planar view of the base (fig. 8: 131), and 
a second dipole element having a second connection end coupled to the second-frequency-band RFIC element, and a second open end disposed at a position farther from any of the plurality of outer side edges of the coil antenna than a distance between the first linear part and the first outer side edge of the coil antenna (fig. 8: 152). 

13) In regard to claim 16 (dependent on claim 15), Arai further disclose the card-type wireless communication device according to claim 15, wherein the coil antenna is configured to transmit and receive data signals in a first frequency band, and the dipole antenna is configured to transmit and receive data signals in a second frequency band higher than the first frequency band (¶0071). 

14) In regard to claim 17 (dependent on claim 15), Arai further disclose the card-type wireless communication device according to claim 15, wherein the first dipole 

15) In regard to claim 18 (dependent on claim 15), Arai further disclose the card-type wireless communication device according to claim 17, wherein a distance between the first linear part and the portion of the first connecting part extending parallel to the first linear part is larger than the distance between the first linear part and the first outer side edge of the coil antenna (fig. 8: 131). 

16) In regard to claim 19 (dependent on claim 15), Arai further disclose the card-type wireless communication device according to claim 15, wherein the first dipole element has a first open end side that extends from the first open end in an X direction that is parallel to the first outer side edge of the coil antenna, and the second dipole element has a second open end side that extends from the second open end in a Y direction that is perpendicular to the X direction in the planar view of the base, such that the second open end side extends parallel to a second outer side edge of the coil antenna (fig. 8: 152 and 131). 

17) In regard to claim 20 (dependent on claim 15), Arai further disclose the card-type wireless communication device according to claim 15, wherein the second dipole element has a second linear part extending from the second connection end and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Pub. No.: 2008/0062066 A1).
1) In regard to claim 4 (dependent on claim 1), Arai disclose the card-type wireless communication device according to claim 1.
Arai does not explicitly disclose the device further comprising an exterior member configured to cover and prevent the coil antenna and the dipole antenna from being exposed outside the card-type wireless communication device, with the exterior member having a display surface on which vertically oriented information is displayed. 


2) In regard to claim 5 (dependent on claim 4), Arai further disclose the card-type wireless communication device according to claim 4, wherein the second-frequency-band RFIC element is disposed at a position corresponding to an upper region of the display surface, and the coil antenna is disposed at a position corresponding to a lower region that is lower than the upper region of the display surface, with the upper and lower regions being disposed relative to the vertically oriented information (official notice is taken that both the concept and advantage is known for configuring a device in the above manner, in order to use a known circuit design choice). 

3) In regard to claim 13 (dependent on claim 1), Arai disclose the card-type wireless communication device according to claim 1.
Arai does not explicitly disclose the second-frequency-band RFIC element comprises a loop electrode configured to adjust an impedance thereof, and an RFIC coupled to the loop electrode. 
However, official notice is taken that both the concept and advantage is known for an element to include loop electrode configured to adjust an impedance thereof, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CURTIS J KING/Primary Examiner, Art Unit 2684